Name: Council Regulation (EEC) No 3078/85 of 4 November 1985 opening, allocating and providing for the administration of a Community tariff quota for a certain variety of polyvinylpyrrolidone falling within subheading ex 39.02 C XIV a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/2 Official Journal of the European Communities 6. 11 . 85 COUNCIL REGULATION (EEC) No 3078/85 of 4 November 1985 opening, allocating and providing for the administration of a Community tariff quota for a certain variety of polyvinylpyrrolidone falling within subheading ex 39.02 C XIV a) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production in the Community of polyvinylpyr ­ rolidone for pharmaceutical use falling within subheading ex 39.02 C XIV a) of the Common Customs Tariff is currently insufficient to meet the requirements of the processing industries in the Community ; whereas, consequently, Community supplies of products of this type curretly depend to a considerable extent on imports from third countries ; whereas the most urgent Commu ­ nity requirements for the product in question should be met immediately on the most favourable terms ; whereas a nil duty Community tariff quota should therefore be opened within the limits of an appropriate amount and for a period until 31 December 1985 ; whereas, in order not to jeopardize the balance of the market for this product, the volume of the Community tariff quota should be fixed at 1 20 tonnes ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the period of application of the quota is very short and is to cover requirements which cannot be determined with sufficient accuracy, it seems possible to avoid allocating it among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need, under conditions and according to a procedure to be specified ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Article 1 1 . From the date on which this Regulation enters into force until 31 December 1985, the Common Customs Tariff duty for polyvinylpyrrolidone, presented in powder form, the particles of which are less than 38 micrometres, and which has a solubility in water at 25 ° C of less than or equal to 1,5 % by weight, falling within subheading ex 39.02 C XIV a) shall be totally suspended within the limit of a Community tariff quota of 120 tonnes . Within the limit of this tariff quota, the Hellenic Republic shall apply customs duties calculated in accord ­ ance with the relevant provisions laid down by the 1979 Act of Accession . 2 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume allows this . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 3 At the request of the Commission , Member States shall inform it of imports actually charged against the quota. Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 6 . 11 . 85 Official Journal of the European Communities No L 294/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1985. For the Council The President R. GOEBBELS